       Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 1 of 16
                                                          PUBLIC VERSION



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

JOSEPH VELLALI et al.,
                                       Civil Action No. 3:16-cv-01345-AWT
      Plaintiffs,
                                       Hon. Alvin W. Thompson
v.

YALE UNIVERSITY et al.,

      Defendants.


         REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE
       PLAINTIFFS’ EXPERTS WENDY DOMINGUEZ & GERALD BUETOW




Nancy G. Ross (ct14373)               Brian D. Netter (phv08476)
James C. Williams (ct23292)           Michelle N. Webster (phv08475)
Richard E. Nowak (phv09930)           MAYER BROWN LLP
Jed W. Glickstein (phv09543)          1999 K Street NW
MAYER BROWN LLP                       Washington, DC 20006-1101
71 South Wacker Drive                 Telephone: (202) 263-3000
Chicago, Illinois 60606-4637          Facsimile: (202) 263-3300
Telephone: (312) 782-0600
Facsimile: (312) 701-7711
           Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 2 of 16
                                                              PUBLIC VERSION



                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1
ARGUMENT .................................................................................................................................. 1
I.       Dominguez’s Testimony Is Based On A Premise Already Rejected By This Court. .......... 2
II.      Dominguez’s Testimony Does Not Follow A Reliable Methodology................................. 6
III.     Buetow’s Derivative Testimony Should Also Be Excluded. ............................................... 9
CONCLUSION ............................................................................................................................. 10




                                                                      i
           Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 3 of 16
                                                              PUBLIC VERSION



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Associated Elec. Gas Ins. Servs. v. Babcock & Wilcox Power Gen. Grp., Inc.,
   2013 WL 5771166 (D. Conn. Oct. 24, 2013) ..........................................................................10

Cunningham v. Cornell Univ.,
   2019 WL 4735876 (S.D.N.Y. Sept. 27, 2019)...............................................................3, 4, 5, 7

Ebbert v. Nassau County,
   2008 WL 4443238 (E.D.N.Y. Sept. 26, 2008) ........................................................................10

Ironshore Ins. v. W. Asset Mgmt. Co.,
    2013 WL 2051863 (S.D.N.Y. May 15, 2013) .........................................................................10

Kumho Tire v. Carmichael,
  526 U.S. 137 (1999) ...................................................................................................................9

MF Global Holdings Ltd. v. PricewaterhouseCoopers LLP,
  232 F. Supp. 3d 558 (S.D.N.Y. 2017)......................................................................................10

In re Mirena IUS Levonorgestrel-Related Prods. Liab. Litig. (No. II),
    982 F.3d 113 (2d Cir. 2020).......................................................................................................5

NIC Holding Corp. v. Lukoil Pan Americas,
   2009 WL 996408 (S.D.N.Y. Apr. 14, 2009)............................................................................10




                                                                    ii
     Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 4 of 16
                                                        PUBLIC VERSION




                                  CITATION FORMAT

Citation                             Description                            Docket No.

            Memorandum of Law in Support of Defendants’ Motion to
 Mem.       Exclude Plaintiffs’ Experts Wendy Dominguez and Gerald           Dkt. 277
            Buetow, December 4, 2020

            Plaintiffs’ Memorandum in Opposition to Defendants’
  Opp.      Motion to Exclude Plaintiffs’ Experts Wendy Dominguez and        Dkt. 306
            Gerald Buetow, February 2, 2021

            Exhibits to the Declaration of Brian D. Netter in Support of
Ex. 1 –                                                                     Dkt. 281 &
            Defendants’ Motion for Summary Judgment and Motions to
Ex. 120                                                                      Dkt. 283
            Exclude Plaintiffs’ Expert Witnesses, December 4, 2020

            Exhibits to the Supplemental Declaration of Brian D. Netter
Ex. 121 –   in Support of Defendants’ Motion for Summary Judgment              Filed
 Ex. 127    and Motions to Exclude Plaintiffs’ Expert Witnesses,           simultaneously
            March 4, 2021

Ex. P__     Exhibits to the Declaration of Joel Rohlf, February 2, 2021      Dkt. 309




                                             iii
        Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 5 of 16
                                                           PUBLIC VERSION



                                        INTRODUCTION

       The problem with Plaintiffs’ putative investment expert, Wendy Dominguez, is

straightforward. In her professional practice, Dominguez subscribes to the belief that retirement

plan participants should be offered no more than 15 investment options. In preparing her expert

opinion in this case, Dominguez started from the premise that Yale could prudently offer no more

than 15 investment options. But Plaintiffs alleged at the outset of this case that Yale offered too

many choices—and this Court dismissed those allegations.

       Plaintiffs are trying to use Dominguez’s testimony to reintroduce that failed theory, which

is plainly improper. For that reason alone, Dominguez’s testimony should be excluded even if her

methodology were pristine. As it happens, however, Dominguez’s analysis is not pristine. It suffers

from serious defects that render it entirely unreliable. Because it fails both Daubert prongs—

relevance and reliability—Dominguez’s analysis should be excluded in full.

       The situation surrounding Plaintiffs’ other investment expert, Dr. Buetow, is even simpler.

Every paragraph related to Buetow’s damages methodology in his opening report explicitly refers

to, and relies on, Dominguez’s report. The sole paragraph in Buetow’s report that references Yale’s

process simply states that Buetow “

                                                          ” Ex. 3, Buetow Rpt. ¶ 22. That is the

definition of a derivative expert report. Accordingly, there is no basis to admit Buetow’s testimony

once Dominguez’s testimony is excluded.

                                          ARGUMENT

       In its opening brief, Yale argued that, because this Court dismissed Plaintiffs’ claim that

Yale imprudently offered too many investment options, Plaintiffs cannot offer witness testimony

that Yale acted imprudently that is premised on Yale supposedly having offered too much choice.

Plaintiffs do not dispute the premise of this argument. They offer no reason for this Court to accept
        Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 6 of 16
                                                           PUBLIC VERSION



testimony premised on reducing the size of the Plan’s investment lineup. Rather, they deny that

Dominguez’s testimony is premised on a plan to reduce the size of the investment lineup.

        This is, then, an ideal issue to be summarily adjudicated. Dominguez’s testimony either is

premised on reducing the lineup, in which case both parties agree that it is irrelevant; or it is not,

in which case the Court should proceed to Yale’s reliability challenges (discussed in Part II infra).

As shown in Part I, this first question is not a particularly close call.

I.      Dominguez’s Testimony Is Based On A Premise Already Rejected By This Court.

        Dominguez testified that the process she uses for her investment advisory firm “is designed

to get client[s] to 10 to 15 funds.” Ex. P111, Dominguez Tr. 49:19-21. She attached to her expert

report an exhibit showing how only 10-15 funds are available in her model lineup. Ex. 5,

Dominguez Rpt. at Ex. 4. At her deposition, Dominguez confirmed that “investment menus

simplification” is her “core belief” and that her work in this case was designed to follow that belief:

        Q.      Is your analysis in this report designed to be consistent with the process that
                is outlined in Exhibit 4?

        A.      Exhibit 4 is about investment menus simplification and really the reason
                why menus should be created that are simple and easy for participants to
                use that’s a core belief of mine and that’s what that reference is to.

        Q.      Was it your objective in this report to follow the mindset of menu
                simplification and to apply it to Yale’s plan?

        A.      My objective was to review the 22 funds that I was given to review and to
                offer an alternative if one existed that was similar or in the cases where I
                don’t believe that sector funds, for example, should belong in an investment
                menu. I have mapped those to a different alternative that I believe is similar.
                So as far as my approach, I would say that was my approach.

        Q.      But the question … that you were asking with respect to those 22 funds was
                whether or not they would appear on your 10 to 15 fund lineup, right?

        A.      The approach was are they – I evaluated their performance and then also
                said whether they, well, evaluated their performance. Whether they should
                be removed and where those assets should be mapped to.




                                                   2
        Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 7 of 16
                                                           PUBLIC VERSION



       Q.      Right. And the question with respect to whether they should be removed is
               whether they would have been eligible for your 10 to 15 fund lineup under
               Innovest’s standard methodology, right?

       A.      Yes, I believe in that simplified streamline investment menu.

Ex. P111, Dominguez Tr. 77:11-78:24 (objections omitted).

       Dominguez’s acknowledgment at her deposition that she was following a methodology

designed to identify a “10 to 15 fund lineup” is confirmed by her written report. Experts are

required to disclose their methodology, and Dominguez explicitly based her methodology—

“evaluat[ing] the investments at issue using the following list of accepted performance criteria”—

on the following sources:




                                                                                             . See

Ex. 5, Dominguez Rpt. ¶¶ 53-54 & nn.23-24.

       In Cunningham v. Cornell University, another case in this Circuit in which the same

Plaintiffs’ lawyers retained the same expert witness, Plaintiffs acknowledged forthrightly that

Dominguez’s proposed expert testimony was based on her process “to create a new investment

menu,” not the process for “evaluating ‘an existing product that has already been through a due

diligence process.’” Ex. 127, Cunningham Opp. to Mot. to Exclude Dominguez and Buetow at 3-

4. The Cunningham plaintiffs insisted that Dominguez was entitled to offer a litigation opinion in

which she “creates a consolidated line-up” and “removes all investments not included in the

consolidated line-up.” Id. at 6. Plaintiffs even invoked The Management of Investment Decisions


                                                3
        Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 8 of 16
                                                           PUBLIC VERSION



as the authority for Dominguez’s construction of a brand new lineup. See id. at 5. Dominguez’s

testimony was ultimately deemed irrelevant in Cunningham, precisely because the plaintiffs could

not demonstrate that any fiduciary was using Dominguez’s process to monitor a fund lineup. See

Cunningham v. Cornell Univ., 2019 WL 4735876, at *12 (S.D.N.Y. Sept. 27, 2019). Dominguez

followed the same process in this case.

       In summary, Plaintiffs want to represent Dominguez’s testimony as something that it isn’t.

But the report speaks for itself—and so does Dominguez’s own sworn characterization of her

report and the explanation of Dominguez’s methodology signed by Plaintiffs’ counsel in a parallel

case. Permitting Dominguez to forswear the methodology in her report would be profoundly unfair

to Yale, because it would mean that Dominguez had successfully hidden the nature of her

methodology from Yale (in contravention of Rule 26), and was actually offering an opinion under

a methodology (for monitoring funds in a large lineup) that she has specifically and repeatedly

rejected as contrary to the “core belief” driving her professional practice. Admissible expert

testimony must be rigorous and reliable, not capricious and inconsistent.

       Plaintiffs offer two responses that merit reply. First, Plaintiffs cite places in Dominguez’s

deposition where she claims to have conducted a “review” of the at-issue funds to determine

whether they “should be removed.” Opp. 13. But the question is not whether Dominguez intended

to conduct such a “review.” It is whether the methodology she followed is reliable. The sources

Dominguez cites treat monitoring and removal methodologies separately. Like a carpenter who

uses a hammer to try to cut a piece of wood, Dominguez’s use of a methodology designed to create

a new investment menu to offer opinions about monitoring an existing menu is not a reason to

admit her opinions. It shows that she does not understand the tools she is employing.




                                                4
        Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 9 of 16
                                                           PUBLIC VERSION



       According to her report, moreover,

                                                                   Ex. 5, Dominguez Rpt. ¶¶ 124,

213; cf. In re Mirena IUS Levonorgestrel-Related Prods. Liab. Litig. (No. II), 982 F.3d 113, 123

(2d Cir. 2020) ( “an expert’s methodology must be reliable at every step of the way”). Plaintiffs’

counsel has elsewhere explained that, when Dominguez creates a consolidated line-up, all of the

funds that don’t make the final 10-15 are removed. Ex. 127, Cunningham Opp. to Mot. to Exclude

Dominguez and Buetow at 6. Even if Dominguez set out to conduct an investment review, by her

own admission the conclusions she reached cannot be separated from her 10-15 fund lineup

construction process, which is based on a premise this Court has already rejected.

       Second, Plaintiffs argue that Dominguez is entitled to consider the number of investment

options in the Plan “in the process portions of her opinions.” Opp. 14. This is true as far as it

goes—but it does not go very far. Yale has no objection to Dominguez taking note of the number

of funds offered by the Plan as part of her assessment of its process. But to evade summary

judgment on their claim for “failure to remove underperforming investments,” Plaintiffs must

proffer evidence that some of the funds offered by Yale’s plan were imprudent, and that Yale’s

purportedly flawed process led to their retention. Dkt. 113 at 27 (summarizing surviving

investment claim). The “process portions” of Dominguez’s opinions cannot satisfy this burden,

because they do not establish that any of the at-issue investments actually were imprudent; perhaps

for that reason, none of the damages calculated by any of Plaintiffs’ experts stem from these

generic process opinions. In short, Plaintiffs’ argument amounts to saying that they can admit those

of Dominguez’s opinions which do not give rise to liability for Yale even if the ones relevant to

damages are rejected. Yale has no objection to providing Plaintiffs that Pyrrhic victory.




                                                 5
       Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 10 of 16
                                                           PUBLIC VERSION



II.    Dominguez’s Testimony Does Not Follow A Reliable Methodology.

       As explained in Yale’s opening brief, Dominguez’s analysis also fails Daubert’s reliability

prong. In her day job, Dominguez evaluates every fund in the context of a plan as a whole; here,

she considered only the funds cherry-picked for her. There is no evidence that any fiduciary agrees

with her extreme view that these funds were imprudent; in fact, they were incredibly popular with

other similarly-situated fiduciaries. And she mechanically applied quantitative criteria to deem

funds imprudent in a manner no real-world advisor ever would—even funds that she blesses for

her out-of-litigation clients. See Mem. 6-16. Any of these is a reason to reject her report;

collectively, they are overwhelming.

       Plaintiffs have no serious response to any of these attacks. For example, they defend

Dominguez’s analysis of a cherry-picked set of funds on the grounds that they, not Dominguez,

selected those funds. Usually, evidence that an expert is a lawyer’s mouthpiece would counsel

against admissibility. In any event, Plaintiffs miss Yale’s point. Dominguez argues that all sector

funds are per se imprudent, citing evidence that some of them underperformed the S&P 500, a

broad index of stocks from companies in many different sectors. During any given period of time,

however, some sector funds will beat the S&P 500 while others will underperform it. Mem. 7-8.

Focusing only on the underperformers without considering sector funds that overperformed—even

when done at the behest of counsel—does not provide a reliable basis for concluding whether

Dominguez’s blanket condemnation of sector funds is correct.

       Plaintiffs’ defense of the process Dominguez followed is even worse. As Yale argues—

and Plaintiffs do not contest—it is Plaintiffs’ burden to show that no prudent fiduciary could have

made the investment decisions Yale made. Mem. 8. Plaintiffs cite as justification for Dominguez’s

opinion a series of 2015 documents from other investment advisors, apparently to show that the

process used in her report was “industry standard” in 2010. Opp. 6, 18; but see Opp. 23


                                                6
       Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 11 of 16
                                                           PUBLIC VERSION



(complaining about use of 2018 analysis to evaluate Dominguez’s 2010 opinion). It is true that

some of those documents suggest using similar criteria to flag an investment for further analysis.

Even in 2015, however, it is not the case that any of these documents apply Dominguez’s “one

strike and you’re out” approach. Mem. 10-11; see also Opp. 22 (confirming that “according to

Dominguez’s process … failure to meet any of these metrics can justify removal of a fund from a

plan”) (emphasis added).

       As explained in Yale’s opening brief, when actual fiduciaries evaluated the funds

Dominguez criticizes, the funds proved to be wildly popular. Similarly-situated prudent fiduciaries

recognized that even if these funds had occasional performance blips, they were nonetheless worth

offering because short-term performance is much less significant for investments meant to be held

over decades. Mem. 9. Dominguez purports to come to different conclusions than these

fiduciaries—but that is not evidence that hers is the only prudent conclusion, or even a prudent

conclusion at all. It is simply her assessment of a fund using one set of criteria.

       Next, Yale pointed out that Dominguez’s process is unexplained and inconsistent because

she ignores mountains of highly relevant data at her disposal; to wit, the positive performance

markers for these funds, which—as Judge Castel found in rejecting her testimony in

Cunningham—any reasonable investment advisor would account for in their performance

analysis. Mem. 11-12. Plaintiffs agree that Dominguez did not consider this evidence, but claim

that her failure to do so is consistent with the Trone book and her out-of-litigation process. Even

if that were true, it would not salvage Dominguez’s testimony. As Judge Castel found, it is not the

case that every prudent fiduciary adopts Dominguez’s overly-restrictive approach, which is what

Plaintiffs need to show here. In addition, Plaintiffs are mistaken. Trone identifies the criteria




                                                  7
       Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 12 of 16
                                                           PUBLIC VERSION



Dominguez uses as ones that may require review, depending on other factors; they are not

automatic grounds for removal as Plaintiffs claim. Ex. P36 at 116-117.

       Third, Dominguez’s application of her “review” methodology in this case is totally

different than the way she applies these criteria in the real-world for her Innovest clients. For

example, Plaintiffs concede that Dominguez did not suggest immediate removal of at least 3

actively-managed funds for her paying client, even though all three failed one of the ¶ 53 criteria.

Opp. 23. Only her litigation opponents, apparently, are to be held to this unrealistic standard.

       Similar inconsistencies emerge when examining Dominguez’s analysis of other at-issue

funds outside of litigation. In litigation, Dominguez considers every real estate fund, including the

TIAA Real Estate Account, verboten.

                                                                                         Outside of

litigation, Dominguez has no problem with her client, the University of Colorado, including a real

estate fund on its plan. Mem. 13-14. Outside of litigation, Dominguez evaluates TIAA Real

Estate’s performance by taking into account its unique liquidity structure; in litigation, Dominguez

thinks taking that structure into account is imprudent. Id. Outside of litigation, Dominguez notes

that the unique qualitative features of the TIAA Real Estate Account “may be attractive” enough

to replace a REIT, performance issues notwithstanding; in litigation, Dominguez ignores those

very same qualitative features completely. Id.1

       These are not quibbles with Dominguez’s method or disagreements with her conclusions:

these are indications that the process Dominguez uses here, and the conclusions she generates,



1
  Plaintiffs object that Dominguez’s qualitative assessment of TIAA Real Estate for the University
of Colorado happened in 2018, not 2010. But neither Dominguez’s process nor the qualitative
features of TIAA Real Estate—including the “liquidity guarantee,” its “strong diversification
benefits,” and “management’s extensive research team” that Dominguez championed in 2018—
changed during that time period. Mem. 14.


                                                  8
       Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 13 of 16
                                                           PUBLIC VERSION



bear no relationship to the track record that supposedly qualifies her as an expert. Her opinions are

precisely the kind of results-oriented “expertise” that Daubert is designed to exclude. See Kumho

Tire v. Carmichael, 526 U.S. 137, 152 (1999) (an expert must employ “the same level of

intellectual rigor” in the courtroom as in practice in the relevant field).

III.   Buetow’s Derivative Testimony Should Also Be Excluded.

       Buetow states that he was retained to offer




                                                                                  Ex. 3, Buetow Rpt.

¶ 1. His entire opening report is 27 paragraphs—just six of which are substantive opinions. In the

first substantive paragraph,

                           . Ex. 3, Buetow Rpt. ¶ 22. The remaining five substantive paragraphs

describe Buetow’s damages calculations, all of which rely on Dominguez’s report. Id. ¶¶ 23-27.

       In short, Buetow admits that he was retained to calculate damages based on Dominguez’s

opinions and does not explain how he would calculate damages if Dominguez’s report was

excluded. His opinions should be excluded as irrelevant once Dominguez’s opinions are excluded.

       Plaintiffs resist this ironclad conclusion by claiming that Buetow offered an “independent

opinion” on the process for monitoring and removing investment options. Opp. 24-25. In support,

they cite Buetow’s opening report, which is the exact opposite of “independent” analysis.

                                                         Ex. 3, Buetow Rpt. ¶ 22. Plaintiffs also cite

24 paragraphs in Buetow’s rebuttal report, which address “background principles” before turning

to criticisms of his damages opinions. Opp. 26 (citing Ex. P110, Buetow Rebuttal Rpt. ¶¶ 9-33).

       To the extent Plaintiffs now seek to transform Buetow’s “background” rebuttal discussion

on damages into a substantive opinion on what monitoring process a prudent fiduciary would


                                                   9
       Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 14 of 16
                                                           PUBLIC VERSION



follow, that is plainly improper. “[A] rebuttal expert report should be used solely to explain or

rebut opinions offered by the other party, and should not raise new arguments or theories.”

Associated Elec. Gas Ins. Servs. v. Babcock & Wilcox Power Gen. Grp., Inc., 2013 WL 5771166,

at *2 (D. Conn. Oct. 24, 2013).2 If Buetow had offered any such substantive opinions in his opening

report, moreover, Yale would have moved to exclude them as duplicative of Dominguez’s report,

which opines about the same issues over scores of pages. See MF Global Holdings Ltd. v.

PricewaterhouseCoopers LLP, 232 F. Supp. 3d 558, 577 (S.D.N.Y. 2017) (excluding expert

testimony as “needlessly cumulative”).

       As with their efforts to re-characterize Dominguez’s methodology in opposition to a

motion to exclude, allowing Plaintiffs to turn their self-professed damages expert into a second

process expert would be profoundly unfair. The Court should limit Buetow to opinions actually

disclosed in his opening report, which are self-admittedly reliant on Dominguez’s conclusions.

Once Dominguez is excluded, therefore, Buetow should be, too.

                                         CONCLUSION

       The Court should exclude both Wendy Dominguez and Gerald Buetow.




2 See also, e.g., Ironshore Ins. v. W. Asset Mgmt. Co., 2013 WL 2051863, at *2 (S.D.N.Y. May
15, 2013) (plaintiffs cannot use rebuttal expert reports as “an opportunity for the correction of any
oversights in the plaintiff's case in chief.”) (quoting Crowley v. Chait, 322 F. Supp. 2d 530, 551
(D.N.J. 2004)); NIC Holding Corp. v. Lukoil Pan Americas, 2009 WL 996408, at *3 (S.D.N.Y.
Apr. 14, 2009) (precluding use of rebuttal expert testimony in plaintiffs’ case-in-chief); Ebbert v.
Nassau County, 2008 WL 4443238, at *14 (E.D.N.Y. Sept. 26, 2008) (refusing to consider rebuttal
report on summary judgment where material properly belonged in the initial report).


                                                 10
      Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 15 of 16
                                                          PUBLIC VERSION



Dated: March 4, 2021                        Respectfully submitted,

Nancy G. Ross (ct14373)                    /s/ Brian D. Netter
James C. Williams (ct23292)                Brian D. Netter (phv08476)
Richard E. Nowak (phv09930)                   bnetter@mayerbrown.com
Jed W. Glickstein (phv09543)               MAYER BROWN LLP
MAYER BROWN LLP                            1999 K Street NW
71 South Wacker Drive                      Washington, DC 20006-1101
Chicago, Illinois 60606-4637               Telephone: (202) 263-3000
Telephone: (312) 782-0600                  Facsimile: (202) 263-3300
Facsimile: (312) 701-7711

                               Attorneys for Defendants




                                         11
       Case 3:16-cv-01345-AWT Document 345 Filed 03/04/21 Page 16 of 16
                                                           PUBLIC VERSION



                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 4, 2021, a copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.

                                                   By:    /s/ Brian D. Netter
                                                         Brian D. Netter
